In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS


*********************
RODRIGO BRENES,          *                           No. 13-703V
                         *
             Petitioner, *                           Special Master Moran
                         *
v.                       *                           Filed: February 26, 2015
                         *
SECRETARY OF HEALTH      *                           Stipulation; flu vaccine; Guillain-
AND HUMAN SERVICES,      *                           Barré syndrome (“GBS”);
                         *                           chronic inflammatory demyelinating
             Respondent. *                           polyneuropathy (“CIDP”).
                         *
*********************

Isaiah Kalinowski, Maglio, Christopher and Toale, Washington, DC, for Petitioner;
Debra Begley, United States Dep’t of Justice, Washington, DC, for Respondent.


                              UNPUBLISHED DECISION1

       On February 23, 2015, respondent filed a joint stipulation concerning the
petition for compensation filed by Rodrigo Brenes on September 19, 2013. In his
petition, Mr. Brenes alleged that the flu vaccine, which is contained in the Vaccine
Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which he received on October
20, 2010, caused him to suffer Guillain-Barré Syndrome (“GBS”) and/or chronic
inflammatory demyelinating polyneuropathy (“CIDP”). Petitioner further alleges
that he experienced the residual effects of this injury for more than six months.
Petitioner represents that there has been no prior award or settlement of a civil
action for damages on his behalf as a result of his condition.



       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Respondent denies that petitioner’s alleged GBS and/or CIDP, or any other
condition, was caused-in-fact by his flu vaccination.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum of $85,000.00 in the form of a check payable to petitioner,
        Rodrigo Brenes. This amount represents compensation for all damages
        that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 13-703V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2
Case 1:13-vv-00703-UNJ Document 35 Filed 02/23/15 Page 1 of 5
Case 1:13-vv-00703-UNJ Document 35 Filed 02/23/15 Page 2 of 5
Case 1:13-vv-00703-UNJ Document 35 Filed 02/23/15 Page 3 of 5
Case 1:13-vv-00703-UNJ Document 35 Filed 02/23/15 Page 4 of 5
Case 1:13-vv-00703-UNJ Document 35 Filed 02/23/15 Page 5 of 5